DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Notice to Applicant
This communication is in response to Amendment and Remarks filed 4/9/21.  Claims 2, 8-9, 13, 15, 19 and 21 have been amended.  Claims 2-24 are pending.    


Information Disclosure Statement 
	Information disclosure statement dated 4/9/21 has been acknowledged and considered.  


Allowable Subject Matter
Claims 2-24 are allowed.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.   The claims are directed to a specific improvement to the way computers operate.  The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem (specific improvement to patient monitoring technology  -- see Specification para. [0008] The medical monitoring hub of the present application “is the center of patient monitoring and treatment activities for a given patient” and can “interface with legacy devices without necessitating legacy reprogramming, provide flexibility for interfacing with future devices without necessitating software upgrades, and offer optional patient electrical isolation.”).  This improvement in the computer technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.


Erdmann(2009/0081951) teaches outputting physiological parameter measurements based on the first physiological parameter data and the second physiological parameter data (para. [0018] The collected sensor data is suitably displayed on a wireless Vital signs monitor 36 optionally included as another wireless medical device of the short-range ad hoc network 20, or is otherwise used to monitor the patient 10, to diagnose a medical problem of the patient 10, or so forth), wherein the physiological parameter measurements are time-wise synchronized (para. [0037] Time-control software 74' is installed on time control device 28, and similarly time-control software 74" is installed on the PDA 66. Using the sensor node 22 and time control device 28 as an example, execution of the time-control software 74" by the processor 50' causes the short-range wireless communication interface 46' of the time control device 28 to connect (if not yet connected) with the wireless communication interface 46 of the sensor node 22, and Synchronize the clock 60 of the sensor node 22 with the clock 60' of the time control node 28. This latter process is repeated for each of the wireless medical devices 22, 24, 26 in order to synchronize their internal clocks).  

Raymond (7,273,454) teaches receiving measurement synchronization data associated with the second medical device; and determining, based at least in part on the measurement synchronization data, a time-wise synchronization of the first physiological parameter data and the second physiological parameter data (Col. 8, lines 44-50 teaches the monitor hardware 144 is shown in block diagram form in FIG. 4 and the hardware 144 includes a real-time (RT) controller 148 which coordinates the sampling of the sensor outputs, organizes the data into an appropriate format and transmits it to the memory server (MS) controller 150 for later uploading to database 102 (FIG. 1); Col. 24, lines 34-38 teaches time is synchronized between the database, monitor, and all other entities involved with collection and storage of data each time a data connection between these components established).  

Takada (KR20080091089A), the closest foreign reference of record, teaches a spatial information detecting device with a timing synchronizing circuit.  Hudson (Hudson, T L. “Maximizing a transport platform through computer technology.” CIN-COMPUTERS INFORMATICS NURSING21.2: 72-79. LIPPINCOTT WILLIAMS & WILKINS. (Mar 2003 - Apr 2003)), the closest Non Patent Literature of record teaches a computer system that is network capable and acts as the data hub for multiple medical devices and utilities, including data, power, and oxygen systems. The system logs patient and device data in a simultaneous, time-synchronized, continuous format, allowing electronic transmission, storage, and electronic documentation.

The closest prior arts of record teach synchronizing devices by a time server.  They do not expressly teach a medical monitoring hub configured to: 
receive, via a connection to the second medical device, configuration data specific to the second medical device, wherein the configuration data includes measurement synchronization data associated with the second medical device; 
determine, based at least in part on the measurement synchronization data associated with the second medical device, a time-wise synchronization of the first physiological parameter data and the second physiological parameter data; 
and output physiological parameter measurements based on the first physiological parameter data and the second physiological parameter data, wherein the physiological parameter measurements are time-wise synchronized.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/19/21